DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application filed on 6/8/21 including claims 1-30.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/22 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11, 16, 20, 22, 25-26 are rejected under 35 U.S.C. 103 as being
 unpatentable over Xiong et al (US 20190357303), henceforth, ‘303,   
For claims 1, 11, 22,  and 26, ‘303 discloses following limitations:
An apparatus for wireless communication at a user equipment (UE), comprising:
(‘303: [0067] Referring to FIG. 4, illustrated is a block diagram of a system 400 employable at a UE (User Equipment) that facilitates reception of common control message(s) in connection with beamformed operation, according to various aspects described herein.
one or more processors, coupled to the memory, configured to: receive, in a first paging occasion, paging information 
( [0079] To receive paging message(s), a UE can calculate (e.g., via processor(s) 410) the radio frame (the Paging Frame (PF)) and the subframe within that PF (the Paging Occasion (PO)) and can monitor (e.g., via processor(s) 410) the physical downlink control channel (PDCCH) (as received via transceiver circuitry 420) for Paging Radio Network Temporary Identifier (P-RNTI) value. After successful decoding (e.g., via processor(s) 410) of the PDCCH (Physical Downlink Control Channel) channel, the UE can decode physical downlink shared channel (PDSCH) to acquire the paging record. (Reads on paging information)) 
that identifies a data transmission in a second paging occasion subsequent to the first paging occasion; and 
([0080], --- Additionally, the PDCCH carries scheduling information that comprises MCS (modulation and coding scheme  (Reads on identifying  a data  transmission) and resource allocation ( Reads on subsequent paging occasion) for the transmission of system information. [0083], in various aspects discussed herein, the control channel can be employed to carry scheduling information (e.g., including MCS and resource allocation) for the transmission of common control message(s). (‘303: [0090] In scenarios involving beam sweeping, other configurations (e.g., including numerologies and the number of symbols within a slot and/or the number of slots used for the transmission of common control messages) can be configured by higher layers via NR MSI, NR RMSI, NR OSI or RRC signaling (e.g., generated by processor(s) 510, transmitted via communication circuitry 520, received via transceiver circuitry 420, and processed by processor(s) 410).
receive the data transmission during the second paging occasion.
(‘303: [0090] In scenarios involving beam sweeping, other configurations (e.g., including numerologies and the number of symbols within a slot and/or the number of slots used for the transmission of common control messages) can be configured by higher layers via NR MSI, NR RMSI, NR OSI or RRC signaling (e.g., generated by processor(s) 510, transmitted via communication circuitry 520, received via transceiver circuitry 420, and processed by processor(s) 410). In [0091] In the latter scenario (across different slots , ( Reads on seconf paging occasion.), cross slot scheduling can be employed (e.g., by processor(s) 510) to schedule the transmission (e.g., via communication circuitry 520) of common control message(s) (e.g., generated by processor(s) 510). [0118] At 1420, the common control message can be transmitted based on the scheduling information.)
It would have been obvious to a person of ordinary skill that coding scheme  (Reads on identifying  a data  transmission) and resource allocation ( Reads on subsequent paging occasion) for the transmission of system information.

For claims 11 and 26, An apparatus for wireless communication at a base station (510,
 fig. 5), comprising: a memory (530, fig. 5); and one or more processors, coupled to the memory, configured to:
	(‘303, see abstract, BSs (Base Stations) configured to transmit scheduling information associated with a common control message via a beamformed DL (Downlink) control channel in each symbol of two or more symbols of a slot, wherein the DL control channel is one of a dedicated physical channel or a NR (New Radio) PDCCH (Physical Downlink Control Channel); and transmit the common control message via a DL data channel based at least in part on the scheduling information. [0069] Referring to FIG. 5, illustrated is a block diagram of a system 500 employable at a BS (Base Station) that facilitates transmission of common control message(s) in connection with multi-beam operation, according to various aspects described herein. System 500 can include one or more processors 510 (e.g., one or more baseband processors such as one or more of the baseband processors discussed in connection with FIG. 2 and/or FIG. 3) comprising processing circuitry and associated interface(s) (e.g., one or more interface(s) discussed in connection with FIG. 3), communication circuitry 520 (e.g., which can comprise circuitry for one or more wired (e.g., X2, etc.))
Rest of limitations are same as in claim 1.

	For claims 4, 16 and 25, ‘303 discloses all limitations of subject matter, as applied to preceding claims 1, 11 22 respectively. In addition, ‘303 discloses following limitation, as follows:
wherein a set of monitoring occasions in which the paging information is received, and a data channel occasion in which the data transmission is received, are associated with a same 
beam configuration.
(‘303: [0079], To receive paging message(s), a UE can calculate (e.g., via processor(s) 410) the radio frame (the Paging Frame (PF)) and the subframe within that PF (the Paging Occasion (PO)) and can monitor (e.g., via processor(s) 410) the physical downlink control channel (PDCCH) (as received via transceiver circuitry 420) for Paging Radio Network Temporary Identifier (P-RNTI) value.)

	For claims 8 and 20, ‘303 discloses all limitations of subject matter as applied to preceding claims 1 and 11 respectively. In addition, ‘303 discloses following limitation:
	wherein the first paging occasion and the second paging occasion are in different slots.
	(‘303: , [0047] In Equation 5, "next PO" indicates a paging occasion block of a next time point and "current PO" indicates a paging occasion block of a current time point.

Claims 2, 13, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over ‘303 in view of Jung et al (US 20090040955), henceforth, ‘955.  
 For claims 2, 13, 23  and 28, ‘303 discloses all limitations of subject matter as applied to preceding claims 1, 11, 22 and 26 respectively. In addition, ‘303 discloses following limitation:
wherein the second paging occasion is consecutive with the first paging occasion in time.
(‘955: [0047] In Equation 5, "next PO" (Reds on second position) indicates a paging occasion block of a next time point and "current PO"  (Reads on first PO) indicates a paging occasion block of a current time point.
	It would have been obvious to a person of ordinary skill to have combined the limitations of ‘955 with those of ‘303 for the advantage of power saving.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘303 in 
view of Chen et al (US 20210153162), henceforth, ‘162. 
	For claims 5 and 17, ‘303 discloses all limitations of subject matter , as applied to preceding claims 1&4 and 11&16 respectively , with the exception of following limitation, which is disclosed by ‘162, as follows:
wherein the beam configuration comprises at least one of a synchronization signal block configuration or a quasi-colocation configuration.
(‘162: [0054] For example, a cell 340 employs 6 beams from #1 to #6 to cover a serving area and transmits SS blocks based on the configuration 300.)
It would have been obvious to a person of ordinary skill to have combined the limitations of ‘162 with those of ‘303 for the advantage of power saving.

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over ‘303 in 
view of He et al (US 20190223160), henceforth, ‘160. 
For claims 10 and 21, ‘303 discloses all limitations of subject matter , as applied to preceding claims 1 and 11 respectively , with the exception of following limitation, which is disclosed by ‘160, as follows:
wherein the paging information comprises a physical downlink control channel (PDCCH) that includes downlink control information (DCI) with a cyclic redundancy check (CRC) scrambled by a paging radio network temporary identifier (P-RNTI), and wherein the data transmission comprises a physical downlink shared channel (PDSCH) that includes a paging message. 
(‘160: [0026] In other aspects, an NR device can be configured to distinguish between a direct indication message that includes paging information only in a physical downlink control channel (PDCCH) and both in the PDCCH and a physical downlink shared channel (PDSCH) based on a flag field of the DCI transmission. The direct indication message can refer to paging information being provided only in the PDCCH, without paging information in the PDSCH. --- Further, the compact DCI format of the direct indication message can be configured based on a same size and a same paging radio network temporary identifier (P-RNTI) for cyclic redundancy check (CRC) scrambling as the DCI format scheduling the paging message on the PDSCH, by padding the compact DCI format with reserve information bits.)
It would have been obvious to a person of ordinary skill to have combined the limitations of ‘160 with those of ‘303 for the advantage of power saving.

Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over ‘303 in view of LIU, XING et al (WO 2018082653), henceforth, ‘653. 
For claims 12 and 27, ‘303 discloses all limitations of subject matter , as applied to preceding claims 11 and 26 respectively , with the exception of following limitation, which is disclosed by ‘653, as follows:
wherein transmitting the paging information in the first paging occasion and the data transmission in the second paging occasion is based at least in part on the UE being capable of 
cross-paging occasion paging. 
(‘653 As shown in the paging message transmission structure shown in FIG. 8, the paging time block shown by the slanted line frame only includes the paging scheduling field, and the paging information field indicated by the cross-line frame carries the data transmission after the paging time interval. In the sub-frame/slot (data slot). The paging information field is multiplexed with data, and the paging information field and the data are the same as the transmitting antenna port. The subframe in which the paging information field is located is indicated by the paging scheduling field, as shown by the arrow pointing to the data in the paging time block in FIG. 8; the specific time-frequency domain location of the paging information field, and the transmission mode is transmitted by the data transmission subframe. A control indication within the time slot, as indicated by the arrow pointing to the paging information field.)
It would have been obvious to a person of ordinary skill to have combined the limitations of ‘653 with those of ‘303 for the advantage of power saving.
Allowable Subject Matter
Claims 3, 6-7, 9, 14-15, 18-19, 24, 29-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As recited by claims 3, 14, 24 and 29 ( Claims 15 and 30 depend from claims 14 and 29);
wherein the first paging occasion is shared by a first set of UEs incapable of cross-paging occasion paging, and wherein the second paging occasion is shared by a second set of UEs 
incapable of cross-paging occasion paging.
As recited by claims 6 and 18;
wherein the paging information does not indicate a scheduling offset between the paging information and the data transmission.
	As recited by claims 7 and 19;
	wherein a scheduling offset between the paging information and the data transmission is based at least in part on a time interval between the first paging occasion and the second paging occasion.
	As recited by claim 9;
wherein the one or more processors are further configured to: determine a resource for the data transmission in the second paging occasion based at least in part on the paging information.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sachs et al (US 20160286487) discloses A receiver electronic communication device and a sender electronic communication device are connected over a cellular network and the Internet. The receiver device uses discontinuous reception (DRX) to receiver data packets from the sender device. At least a starting time of an active period of a DRX cycle implemented at the receiver device is estimated responsive to monitoring the data packets transmitted from the sender device to the receiver device.
Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/Primary Examiner, Art Unit 2647